Opinion issued February 8, 2007.
 












In The
Court of Appeals
For The
First District of Texas



NO. 01-06-01093-CV



IN RE ANGELINE ANN HOWARD, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relator, Angeline Ann Howard, challenges
the trial court's (1) setting and granting of her ex-husband's motion to modify, rendered
on October 20, 2006 and signed November 20, 2006.  In addition, she complains that
the court abused its discretion by denying her the right to make an election as
provided by Tex. Fam. Code Ann. §153.312 (Vernon Supp. 2006). 
	We deny the petition for writ of mandamus.
 PER CURIAM


Panel consists of Chief Justice Radack, Justice Jennings, and Justice Bland.
 
1.               -